DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:  a foodstuff in line 8 is previously claimed and should reflect antecedent basis.  Appropriate correction is required.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and  7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 1 recites the limitation "the containers" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the quantity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the transducer" in line 29.  There is insufficient antecedent basis for this limitation in the claim.
The term "rectangular" in claim 2 is a relative term which renders the claim indefinite.  The term "rectangular" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close to the shape of a rectangle a structure must be to be considered rectangular.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7, 9, 15-16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavere (US 2002/0069621) in view of Sowden (US 2002/0104441) further in view of Gattyan (US 4269115) further in view of CSI 6500 Machinery Health Monitor to be discussed as CSI 6500.
Regarding claim 1, Bellavere teaches, 
an apparatus for filling canning containers with a compressed foodstuff (Fig. 1), such as fish, by pushing a desired quantity of foodstuff into the canning containers in cycles to full the canning container, (The preamble contains language that details the intended method of using the apparatus. See MPEP 2111.02. This preamble does not contain limiting structure, only contains language that states how the intended use is performed), the apparatus, comprising: 
a receiving channel for receiving sliced pieces of a foodstuff (Fig. 1 location of item 12);
a compression chamber in registry with the receiving channel (Fig. 1 item 7), the compression chamber comprising one or more foodstuff receiving cavities (Fig. 1 item 14); 
a plunger for transferring the foodstuff from the receiving channel into the compression chamber, including into the one or more foodstuff receiving cavities (Fig. 1 item 9 and 10), the plunger being powered to travel along a compression stroke through the compression chamber to force the foodstuff into the one or more foodstuff receiving cavities ([0009]) 
ejectors slidably engageable into the one or more compression chamber cavities for ejecting the foodstuff from the one or more foodstuff receiving cavities and into corresponding canning containers positioned in registry with the one or more foodstuff receiving cavities (Fig. 1 item 15 [0010]); and
wherein a control system controls the compression stroke of the plunger relative to the compression chamber to position the plunger at the end of the compression stroke relative to the foodstuff receiving cavities (Fig. 1 item 10, the pneumatic piston chamber sets the end of the compression stroke of the plunger by having a certain length. This results in controlling to amount of foodstuff remaining in the compression chamber. A longer chamber would create a longer stroke leaving a different amount of foodstuff than if the chamber was shorter) to minimize the amount of foodstuff that remains in the compression chamber at the end of the cycle of the apparatus for filling the canning containers, thereby limiting the number of cycles of the apparatus that the foodstuff is pushed by the plunger before entering the canning container, thereby in turn limiting the density of the foodstuff into the canning container. (The claim language beginning with to minimize ending with into the canning container is considered the intended use. The apparatus is to be used to fulfill the use of minimization. MPEP 2114 II states “"[A]pparatus claims cover what a device is, not what a device does.")
 
Bellavere is silent regarding a plunger having a compression stroke of a selectable, adjustable distance, and a control system to control the length of the compression stroke. However, Sowden (US 2002/0104441) teaches adjusting the stroke length of a compression stroke to adjust the degree of compression ([0020]). The advantage of adjusting the stroke length is to adjust how compressed the substance being compressed is – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result creating a desirable density. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the control system of Bellavere to control the advancing stroke length of the piston.
	
Bellavere in view of Sowden is silent regarding a control system to control the length of the plunger stroke. However, Gattyan teaches a system having a linear displacement measure device for monitoring a compression plunger and a controller for controlling the length of the stroke (Col. 3 lines 13-20).Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to add a system to detect the position of a compression piston and control the length of the stoke of Gattyan to the apparatus of Bellavere in view of Sowden. The motivation being supplying a known means of producing the desired apparatus as taught by Bellavere in view of Sowden
.
Bellavere in view of Sowden in view of Gattyan is silent regarding the linear displacement measurement device to monitor the location and movement of the plunger comprising a stationary signal generator extending along the direction of travel of the plunger; and a sensor mounted to travel with the plunger to produce an output signal corresponding to the location of the plunger relative to the receiving channel and the compression chamber.

The combination as discussed above would result in the claimed invention having the control system which monitors and controls the movement of the plunger. The claim also states limitations based on “limiting a quantity of foodstuff remaining”. The examiner notes that the degree of limitation is not claimed and as such the system can be considered to be limiting the amount to some degree by not introducing an exorbitant amount. Further the examiner notes that such a limitation is a functional limitation. The functional limitations are limiting only so far as the prior art has all of the structure required to be capable of fulfilling the claimed functions (see MPEP 2114). The combination made above is capable of completing the claimed functional requirements.

Regarding claim 2 which depends on claim 1, Bellavere further teaches the apparatus according to Claim 1, wherein the receiving channel is of a rectangular shape (Fig. 1 location of item 12).

Regarding claim 3 which depends on claim 1, Bellavere further teaches the apparatus according to Claim 1, wherein the plunger is configured to push against the foodstuff loaded into the receiving channel to transfer the foodstuff into the compression chamber ([0010-0012]). 

	Regarding claim 4 which depends on claim 1 Bellavere further teaches the apparatus according to Claim 1, wherein the ejectors comprise pistons slidably engageable into the one or more foodstuff ([0013]).

Regarding claim 7 which depends on claim, Bellavere in view of Sowden further in view of Gattyan further in view of CSI 6500 teaches the apparatus according to Claim 5, wherein the control system stops the movement of the plunger relative to the compression chamber so that a minimum amount of foodstuff remains in the compression chamber at the end of the compression stroke chamber (see above discussion regarding functional limitations. The above combination is capable of controlling the piston stroke length which means it includes the necessary structure to control the plunger head location to leave a minimum amount of foodstuff.)

Regarding claim 9 which depends on claim 1, Bellavere in view of Sowden further in view of Gattyan further in view of CSI 6500 further teaches the apparatus according to Claim 1, wherein the control system comprises a linear transducer, and the sensor is spaced away from the linear transducer (See above discussion. The sensor and transducer of CSI 6500 are spaced away from each other in that they are not in physical connection

Regarding claim 15, Bellavere in view of Hunter further in view of CSI 6500 teaches an apparatus for filling canning containers with a foodstuff by cyclically pushing the foodstuff into the canning containers, the apparatus limiting the number of cycles used to push the foodstuff in order to fill a canning container, comprising: an apparatus for filling canning containers with a foodstuff (Bellavere Fig. 1), such as fish, comprising: 
a receiving channel for receiving sliced pieces of the foodstuff (Bellavere Fig. 1 location of item 12);
a compression chamber in registry with the receiving channel (Bellavere Fig. 1 item 7), the compression chamber comprising one or more foodstuff receiving cavities (Bellavere Fig. 1 item 14); 
(Bellavere Fig. 1 item 9 and 10),  operable along an advancing stroke for movement of the foodstuff from the receiving channel into the compression chamber, including into the one or more foodstuff receiving cavities and along a retracting stroke to a retracted position relative to the receiving channel(Bellavere [0009]); 
ejectors slidably engageable into the one or more compression chamber cavities for ejecting the foodstuff from the one or more foodstuff receiving cavities and into a canning container positioned in registry with the one or more foodstuff receiving cavities (Bellavere Fig. 1 item 15 [0010]); 
As combined above, Bellavere in view of Sowden further in view of Gattyan further in view of CSI 6500 further teaches a monitoring system to monitor the movement of the plunger relative to the receiving channel and the compression chamber (Gattyan Col. 3 lines 13-20); 
and a control system receiving output signals from the monitoring system to monitor the location and travel of the plunger relative to the compression chamber to thereby control and adjust the advancing stroke of the plunger relative to the compression chamber and the receiving channel and stop the advancing stroke of the plunger at position adjacent the foodstuff receiving cavities. (Gattyan Col. 3 lines 13-20)
so that a minimum amount of foodstuff remains in the compression chamber at the end of the plunger advancing stroke (The combination does stop the plunger at a relative location. The limitation of minimum amount of foodstuff is a functional limitation and the combination made leaves some minimum amount of foodstuff as required. The minimum foodstuff is also considered the intended result or use of the apparatus).

Regarding claim 16 which depends on claim 15, CSI 6500 further teaches the apparatus according to Claim 15, wherein the control system comprises a linear displacement measuring device monitoring the travel and location of the plunger. (The combination of Bellavere in view of Hunter further in view of CSI 6500 has been made previously)

 ([0054] teaches controlling the movement of the plunger which would allow control of the plunger relative to the compression chamber of the combination).

Claim 10-12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavere (US 2002/0069621) in view of Sowden (US 2002/0104441) further in view of Gattyan (US 4269115) further in view of CSI 6500 Machinery Health Monitor to be discussed as CSI 6500 further in view of applicant’s specification.

Regarding claim 10 which depends on claim 9, Bellavere in view of Hunter further in view of CSI 6500 further teaches the apparatus according to Claim 9, wherein: as the plunger moves, the sensor moves along the linear transducer in spaced relationship to the linear transducer; and the linear transducer produces an output signal related to the position of the sensor along the linear transducer (This claim limitation is drawn to the way a linear transducer operates which is taught by CSI 6500 and applicant has stated in instant specification page 9 lines 23-24 such linear transducers are articles of commerce). 
Bellavere in view of Hunter further in view of CSI 6500 is silent regarding the sensor being spaced from the exterior of the linear transducer. However, applicant’s specification teaches linear transducers which sense a magnetic sensor separate and external the transducer as being an article of commerce (pg 9 lines 10-24). The advantage of the transducer of applicant’s specification is to use a known sensor system to measure and control the system– in other words, by simple substitution of one known element for another to obtain predictable results of controlling the plunger. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify replace the linear transducer and sensor of Bellavere in view of Hunter further in view of CSI 6500 with the linear transducer of applicant’s specification which is disclosed as an article of commerce.

Regarding claim I1 which depends on claim 10, Bellavere in view of Hunter further in view of CSI 6500  further in view of applicant’s specification further teaches the apparatus according to Claim 10, wherein the structure of the linear transducer is electromechanical, and the structure of the sensor is magnetic (CSI 6500 page 3)

Regarding claim 12 which depends on claim 10, Bellavere in view of Hunter further in view of CSI 6500 further teaches the apparatus according to Claim 10, wherein the signal produced by the linear transducer is an electrical voltage signal or an electric current signal (CSI 6500 page 2).

Regarding claim 17 which depends on claim 16, Bellavere in view of Hunter further in view of CSI 6500 further teaches the apparatus according to Claim 16, wherein the linear displacement measuring device comprises: a stationary signal generator extending along the direction of travel of the plunger; and a sensor spaced away from the stationary signal generator mounted to travel with the plunger to produce an output signal corresponding to the location of the plunger relative to the receiving channel and the compression chamber. (The combination of Bellavere in view of Sowden (US 2002/0104441) further in view of Gattyan (US 4269115) further in view of CSI 6500 has been made previously. Specifically CSI 6500 discusses the specifics of the mechanics of the linear displacement device. Applicant’s specification discusses the specifics of the article of commerce linear transducers which have a spaced away signal generator)

Claim 8, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellavere (US 2002/0069621) in view of Sowden (US 2002/0104441) further in view of Gattyan (US 4269115) further in view of CSI 6500 Machinery Health Monitor to be discussed as CSI 6500 further in view of Hunt (US 3694992).


However, Hunt teaches supplying an amount of fibrous compressible material to the compression chamber (Fig. 1 item 16) utilizing an infeed conveyor (Fig. 1 item 13). The amount has been predetermined as the amount needed to fill a container after the material has been compressed (Col. 4 lines 17-30). Therefore, it would have been obvious to one of ordinary skill in the art at the filing date of the invention to add the control of adjusting the amount of material being put in the infeed chamber of Hunt to the filling apparatus of Bellavere in view of Hunter further in view of CSI 6500. The combination would then take the information of the start and stop location of the plunger to calculate the necessary volume needed to fill the volume through which the plunger moves and supply the necessary amount of material to the infeed chamber. The motivation being controlling the amount of filling is being provided to ensure that excessive filling does not damage the targeted area without the need of a human operator (Col. 2 lines 1-10).

	Regarding claim 14 which depends on claim 13, Bellavere in view of Hunter further in view of CSI 6500 further in view of Hunt teaches the apparatus according to Claim 13, wherein the control system is operable to control the amount of foodstuff that is fed into the compression chamber (Discussion of this control system is found above).

	Regarding claim 20 which depends on claim 18, Bellavere in view of Hunter further in view of CSI 6500 further in view of Hunt teaches the apparatus according to Claim 18, wherein the amount of foodstuff that is fed into the compression chamber depends upon the stop location of the plunger  (Discussion of this control system is found above).

Response to Arguments
Applicant's arguments filed 2/16/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10 of response that Bellavere does no disclose an apparatus that limits the number of cycles the foodstuff is pushed by minimizing the quantity of remaining compressed foodstuff of remaining compressed foodstuffs not pushed into the can at the end of the can filling cycle. Examiner notes the rejection is a 103 rejection and thus the combination must be considered when considered patentability. A combination of the prior art in which the structures as claimed are present and are capable of completing claimed functions is made above. The statement of limiting the quantity is considered a functional requirement and well and the intended use of the apparatus. Apparatus claims are patentable based on their structure and not their intended use see MPEP 2114. As the prior art is capable of adjusting the compression stroke, and the amount of compressed foodstuff added, the prior art is capable of completing the claimed function. Whether or not the prior art states the function or desired use of the claimed invention does not create patentability.
Applicant arguments regarding Gagilardi are moot in light of new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731